


FOURTH AMENDMENT TO CREDIT AGREEMENT


This FOURTH Amendment to Credit Agreement (this “Amendment”) is entered into as
of June 2, 2015, among PRA GROUP, INC. (f/k/a Portfolio Recovery Associates,
Inc.), a Delaware corporation (“PRA”, or the “Borrower”), the Guarantors, the
Lenders party hereto constituting Required Lenders and BANK OF AMERICA, N.A., as
Administrative Agent.


Recitals


PRA, the Guarantors, the Lenders, and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, are party to that certain Credit
Agreement dated as December 19, 2012 (as amended, supplemented, modified and in
effect from time to time, the “Credit Agreement”), pursuant to which the Lenders
agreed to provide a senior credit facility to the Borrower.  Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Credit Agreement.
PRA and the Guarantors have requested that the Administrative Agent and the
Lenders agree to certain amendments to the Credit Agreement as set forth
herein.  The Administrative Agent and the Lenders set forth below are willing to
agree to such amendments to the Credit Agreement on the terms and subject to the
conditions hereinafter set forth.


In consideration of the foregoing recitals and the mutual covenants herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, PRA, the
Guarantors, the Lenders party hereto and the Administrative Agent hereby agree
as follows:


ARTICLE I
AMENDMENT TO CREDIT AGREEMENT
Subject to the satisfaction of the conditions precedent set forth in Article II,
the definition of “Change of Control” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“Change of Control” means the occurrence of any of the following events:


(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% of the Equity Interests of PRA entitled to vote for members
of the board of directors or equivalent governing body of PRA on a fully diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);


(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of PRA cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by




--------------------------------------------------------------------------------




individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or


(c) if any Designated Borrower Revolving Commitments remain in effect and/or any
Designated Borrower Revolving Loans are outstanding, the Designated Borrower
shall cease to be a Wholly Owned Subsidiary (either directly or indirectly) of
PRA.
        
ARTICLE II
CONDITIONS TO EFFECTIVENESS
The Amendment set forth in Article I shall become effective on the date first
written above (the “Fourth Amendment Effective Date”), when the following
conditions have been met:
1.    Counterparts. Receipt by the Administrative Agent of counterparts of this
Amendment executed on behalf of the Borrower, the Guarantors, the Administrative
Agent and the Required Lenders.
2.    Fees. Receipt by the Administrative Agent of all fees and expenses due and
owing in connection with this Amendment, including, without limitation, the
legal fees and expenses of Moore & Van Allen PLLC, counsel to the Administrative
Agent.
ARTICLE III
MISCELLANEOUS
1.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
2.    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.
3.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.    Full Force and Effect; Limited Amendment. Except as expressly amended
hereby, all of the representations, warranties, terms, covenants, conditions and
other provisions of the Credit Agreement and the other Loan Documents shall
remain unchanged and shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms and Borrower and each Guarantor
confirms, reaffirms and ratifies all such documents and agrees to perform and
comply with the terms and conditions of the Credit Agreement, as amended hereby,
and the other Loan Documents. The amendments set forth herein shall be limited
precisely as provided for herein to the provisions expressly amended herein and
shall not be deemed to be an amendment to, waiver of, consent to or modification
of any other term or provision of the Credit Agreement or any other Loan
Document or of any transaction or further or future action on the part of any
Loan Party which would require the consent of the Lenders under the Credit
Agreement or any of the Loan Documents.




--------------------------------------------------------------------------------




5.    Representations and Warranties. To induce the Administrative Agent and the
Lenders to execute and deliver this Amendment, the Borrower hereby represents
and warrants to the Administrative Agent and the Lenders on the Fourth Amendment
Effective Date that no Default or Event of Default exists and all statements set
forth in Section 5.02(a) of the Credit Agreement are true and correct in all
material respects as of such date, except to the extent that any such statement
expressly relates to an earlier date (in which case such statement was true and
correct in all material respects on and as of such earlier date).
[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.




PRA GROUP, INC. (f/k/a Portfolio Recovery Associates, Inc.)
By:
/s/ Judith Scott
 
Name : Judith Scott
 
Title: EVP and General Counsel



PORTFOLIO RECOVERY ASSOCIATES, LLC
By:
/s/ Judith Scott
 
Name : Judith Scott
 
Title: Member’s Representative 



PRA RECEIVABLES MANAGEMENT, LLC
By:
/s/ Judith Scott
 
Name : Judith Scott
 
Title: Member’s Representative 



PRA AUTO FUNDING, LLC
By:
/s/ Michael J. Petit
 
Name : Michael J. Petit
 
Title: Manager



PRA HOLDING I, LLC
By:
/s/ Judith Scott
 
Name : Judith Scott
 
Title: Member’s Representative 



PRA HOLDING II, LLC
By:
/s/ Judith Scott
 
Name : Judith Scott
 
Title: Member’s Representative 



PRA HOLDING III, LLC
By:
/s/ Judith Scott
 
Name : Judith Scott
 
Title: Member’s Representative 





--------------------------------------------------------------------------------




PRA HOLDING IV, LLC
By:
/s/ Judith Scott
 
Name : Judith Scott
 
Title: Member’s Representative 



CLAIMS COMPENSATION BUREAU, LLC


By:
/s/ Judith Scott
 
Name : Judith Scott
 
Title: Member’s Representative 



PRA GOVERNMENT SERVICES, LLC
By:
/s/ Judith Scott
 
Name : Judith Scott
 
Title: Member’s Representative 



MUNISERVICES, LLC
By:
/s/ Judith Scott
 
Name : Judith Scott
 
Title: Member’s Representative 



PRA PROFESSIONAL SERVICES, LLC
By:
/s/ Judith Scott
 
Name : Judith Scott
 
Title: Member’s Representative 



PRA FINANCIAL SERVICES, LLC
By:
/s/ P. Kent McCammon
 
Name : P. Kent McCammon
 
Title: Manager



PLS HOLDING I, LLC
By:
/s/ Steven C. Roberts
 
Name : Steven C. Roberts
 
Title: Manager







--------------------------------------------------------------------------------




PRA HOLDING II, LLC
By:
/s/ Steven C. Roberts
 
Name : Steven C. Roberts
 
Title: Manager



PRA LOCATION SERVICES
By: PLS Holding I, LLC, its General Partner
By:
/s/ Steven C. Roberts
 
Name : Steven C. Roberts
 
Title: Manager









--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Administrative Agent


By:
/s/ Renee Marion
 
Name : Renee Marion
 
Title: Assistant Vice President



BANK OF AMERICA, N.A., as a Lender


By:
/s/ Jundie Cadiena
 
Name : Jundie Cadiena
 
Title: Senior Vice-President



KEYBANK NATIONAL ASSOCIATION, as a Lender


By:
/s/ James Cribbet
 
Name : James Cribbet
 
Title: Senior Vice President



SUNTRUST BANK, as a Lender


By:
/s/ Paula Mueller
 
Name : Paula Mueller
 
Title: Director



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:
/s/ Paula Smith
 
Name : Paula Smith
 
Title: Senior Vice President



CAPITAL ONE, N.A., as a Lender


By:
/s/ William A. Casey
 
Name : William A. Casey
 
Title: SVP



XENITH BANK, as a Lender


By:
/s/ Bradley D. Nott
 
Name : Bradley D. Nott
 
Title: Senior Vice President







--------------------------------------------------------------------------------




RAYMOND JAMES BANK, N.A., as a Lender


By:
/s/ Jason Williams
 
Name : Jason Williams
 
Title: Vice President



BANK OF HAMPTON ROADS, as a Lender


By:
/s/ P. Kelley Gowen
 
Name : P. Kelley Gowen
 
Title: S.V.P.



CITIZENS BANK OF PENNSYLVANIA, as a Lender


By:
/s/ David W. Dinella
 
Name : David W. Dinella
 
Title: Senior Vice President



UNION BANK & TRUST, as a Lender


By:
/s/ Debbie H. Young
 
Name : Debbie H. Young
 
Title: SVP



DNB CAPITAL LLC, as a Lender


By:
/s/ Nikolai A. Nachamkin
 
Name : Nikolai A. Nachamkin
 
Title: Senior Vice President



By:
/s/ Colleen Durkin
 
Name : Colleen Durkin
 
Title: Senior Vice President



FIFTH THIRD BANK, as a Lender


By:
/s/ J. David Izard
 
Name : J. David Izard
 
Title: Vice President









--------------------------------------------------------------------------------




ING CAPITAL LLC, as a Lender


By:
/s/ Mary Forstner
 
Name : Mary Forstner
 
Title: Director



By:
/s/ Jonathan Banks
 
Name : Jonathan Banks
 
Title: Managing Director



FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender


By:
/s/ Keith A. Sherman
 
Name : Keith A. Sherman
 
Title: Senior Vice President



ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender


By:
/s/ Victor Alarcon
 
Name : Victor Alarcon
 
Title: First Vice President



By:
/s/ Barry Solomon
 
Name : Barry Solomon
 
Title: First Vice President











